FILED
                             NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID PAUL RUFF,                                 No. 12-17340

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02789-KJM-
                                                 CKD
  v.

D. VANLEER; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       California state prisoner David Paul Ruff appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging excessive force

and inadequate medical care. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to exhaust, Sapp v. Kimbrell, 623 F.3d 813,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
821 (9th Cir. 2010), and we affirm.

      The district court properly dismissed Ruff’s action because Ruff failed to

exhaust his administrative remedies, and to establish either that administrative

remedies were effectively unavailable or that he should have otherwise been

excused from having to exhaust. See Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006)

(proper and timely exhaustion of administrative remedies is a prerequisite to filing

suit in federal court); Sapp, 623 F.3d at 818 (discussing administrative exhaustion

requirements under California regulations); Nunez v. Duncan, 591 F.3d 1217,

1224, 1226 (9th Cir. 2010) (describing limited circumstances under which

administrative remedies may be rendered effectively unavailable or an inmate may

be excused from exhausting them).

      AFFIRMED.




                                          2                                    12-17340